Citation Nr: 1538448	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for joint and muscle pain.

5.  Entitlement to service connection for paruresis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a travel board hearing before the Board in June 2014.  


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to service connection for paruresis.

2.  The Veteran does not have PTSD.

3.  A psychiatric disorder other than PTSD is unrelated to an injury, disease, or event in service.

4.  A hearing loss disability by VA standards is not shown for either ear.

5.  Tinnitus had its onset in service.  

6.  The most probative evidence of record shows that the Veteran's joint and muscle pain complaints were not caused by military service; his joint and muscle complaints are caused by a known clinical diagnosis, osteoarthritis, which did not manifest itself to a compensable degree within one year following the Veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for paruresis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for joint and muscle pain have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Veteran has withdrawn the issue of entitlement to service connection for paruresis.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Letters dated in July 2011 and November 2011 satisfied the duty to notify provisions.  

The Veteran service treatment records and relevant private treatment records have been obtained.  VA examinations were conducted in December 2011.  Review of the examination reports demonstrates that the examiners accurately summarized the Veteran's reported history and contentions, reviewed the claim file, and provided opinions and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Psychiatric Disorder

The Veteran contends that he has PTSD as a result of witnessing planes crash while attempting to land on the aircraft carrier on which he was stationed during service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The chronicity provisions under 38 C.F.R. § 3.303(b) do not apply because psychiatric disorders are not among the chronic diseases enumerated in the regulation (other than psychoses, which are not shown by the evidence in this case).  38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The service treatment records do not show any complaints or treatments of a psychiatric disability.  On the report of medical history completed by the Veteran in November 1990, he denied depression or excessive worry.  The service separation examination in November 1990 noted normal psychiatric examination.  

Private treatment records show that the Veteran was treated for social anxiety disorder beginning in May 2005.  The Veteran was referred for treatment after he failed to produce a urine sample needed for employment.  The treating psychiatrist noted that the Veteran reported difficulties throughout his life with urinating on command.  

In a statement prepared in July 2011, the private psychiatrist who had treated the Veteran for social anxiety disorder since 2005 stated that the Veteran had recently told him of his military experiences as well as problems with sleeping, possible nightmares, poor concentration, angry outbursts, and anxiousness.  The psychiatrist stated that a diagnosis of PTSD had to be ruled out.  

The record contains Vet Center treatment records dated in June and July 2011.  In June 2011 possible PTSD was noted.  In July 2011 an assessment of depression, anger, and marital distress/discord was made; it was noted that the Veteran did not endorse symptoms of a PTSD diagnosis.  

In an October 2011 letter, the Veteran's brother stated that after his return from service the Veteran seemed different- he was more aggressive with people, would not open up, and drank a lot. 

A VA psychiatric examination was conducted in December 2011.  The examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The diagnosis was history of social anxiety disorder, currently improved with medication management.  The examiner reviewed the claim file and noted that the Veteran had been treated since May 2005 for "shy bladder syndrome" diagnosed as social anxiety disorder; that marital discord and irritable mood was noted during initial psychiatric visits; and that anger and avoidance was noted in Vet Center records.  The examiner noted that the Veteran reported having no psychiatric treatment prior to or during his military service; the Veteran reported first being seen for mental health issues in 2005 when he was prescribed Zoloft.  The examiner stated that the Veteran's report of witnessing plane crashes in service would meet the criteria for a stressor, but that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner stated that the Veteran likely experienced some PTSD-related symptoms (increased irritability and emotional distress) immediately following his discharge from the military, however that they generally alleviated within three months.  

The record shows that the Veteran likely witnessed a stressor event during service in 1990.  However, review of the medical record does not reveal a diagnosis of PTSD.  In fact, the VA psychologist in December 2011 specifically found that he did not meet the diagnostic criteria for PTSD.  Neither the Vet Center records nor the extensive private psychiatric records contain a diagnosis of PTSD.

The competent medical evidence of record, including all private and VA treatment records, show that the Veteran has never been diagnosed with PTSD in accordance with the DSM-IV criteria.  In the absence of proof of a current disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection is not warranted for PTSD.

With respect to diagnoses of other psychiatric disabilities; specifically social anxiety disorder and depression, there is no competent evidence linking any diagnosed psychiatric disability to service.  

The service treatment records show no complaints or findings of a psychiatric nature; the Veteran denied depression or excessive worry just prior to his discharge from service; and the psychiatric findings were normal on service separation.  

The record shows that the Veteran was first seen for mental health complaints in 2005 when shy bladder syndrome and social anxiety disorder were noted.  At that time, he did not refer to his period of service.  Rather, the initial treatment records indicate that he had had problems throughout his life with urinating on command and that he also manifested problems with public speaking and fear of saying something embarrassing in front of other people in a group.  The Veteran reported current stress from his girlfriend pressuring him to marry, stress at work, and worry about his father's health.

Based on this evidence, the Board finds that a psychiatric disorder other than PTSD is unrelated to an injury, disease, or event in service.  Instead the evidence shows that a psychiatric disorder was first noted in 2005 (fifteen years after his discharge from service) following the Veteran's failure to provide a urine sample.  Thus, service connection is not warranted for a psychiatric disorder other than PTSD.

The Veteran maintains that he suffers from a psychiatric disability due to his experiences in service.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of a psychiatric disability.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  The medical professionals who have addressed the Veteran's case have not attributed his current psychiatric diagnoses to his period of service. 

In sum, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The service audiograms, conducted in August 1988, June 1989, May 1990, and November 1990, do not show hearing loss for VA purposes in either ear.  

On the authorized audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
5
LEFT
5
5
10
5
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner stated that the Appellant's hearing was normal bilaterally.

The Veteran has not been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  There is no competent evidence of hearing loss in either ear for VA purposes at any time either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in December 2011 failed to show a hearing loss for VA compensation purposes in either ear.  38 C.F.R. § 3.385.  

The audiological findings on the VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant ear frequencies or a speech recognition score less than 94 decibels in either ear.  

Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, service connection for hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Tinnitus

The Veteran served aboard an aircraft carrier during service.  Tinnitus was not noted in the service treatment records.  

On VA examination in December 2011, the Veteran reported that he served as a fireman aboard an aircraft carrier in service and was exposed to noise from jet engines.  His occupational history involved farming, restocking airplanes for Delta, work with a moving company, and as a truck driver.  The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation:

On an audiology test in August 2011, the Veteran reported that his tinnitus began about 5 years ago.  A couple of days after the test, he had called back and wanted to clarify that his tinnitus began while in the service, but that his last hearing test was 5 years ago.  Today, he states that his tinnitus began a couple of years after the service.  Given the conflicting information and occupational noise exposure, it would be mere speculation to say that the Veteran's tinnitus is the result of noise exposure from the aircraft carrier during military service.

The Board notes that the August 2011 report referred to by the December 2011 examiner is not of record.  However, the Board finds the record sufficient to decide the claim.  The Veteran testified before the undersigned that he served close to the flight deck and that he had experienced ringing in his ears since service.  

The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of his tinnitus during service is deemed credible, as his report is consistent with his service aboard an aircraft carrier and his report is uncontroverted by any evidence of record.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As the Veteran has a current diagnosis of tinnitus and has provided a credible history of inservice onset of such, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).

Joint and Muscle Pain

The Veteran contends that he has joint and muscle pain that he believes is attributable to his period of service.  The service treatment records note a complaint of low back pain in August 1990 after the Veteran attended to a fire on the 03 level of his ship; low back strain was diagnosed.  No other joint or muscle complaints were noted in service.  On the report of medical history completed by the Veteran in November 1990, he denied swollen or painful joints, cramps in his legs, and knee problems.  The service separation examination in November 1990 noted normal lower extremities, upper extremities, spine, and other musculoskeletal examinations.  

The Veteran served aboard the U.S.S. John F. Kennedy from September 1989 to October 1990, which includes a period in which the carrier was deployed to the Red Sea beginning in September 1990.  The Veteran is a Persian Gulf War veteran.

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9. 

Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A VA Gulf War general medical examination was conducted in December 2011.  The examiner noted that "for several years, he has had aching in the muscles and joints, primarily the muscles, of the ankles and knees, which is usually worse in the morning.  It lasts for an hour or so and then goes away.  He also notices that his fingers and toes are numb in the morning, lasting for a half hour.  He does not notice any problems when he is working during the day, but he will have the aching again in the ankles, more so than the knees, after work...He denied any swelling, heat, or redness of the knees or ankles."  The examiner stated that the Veteran's joint pains are likely "an early manifestation of osteoarthritis.  It is a diagnosable chronic multisymptom illness with a partially explained etiology."  The examiner stated that the Veteran did not have "exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; exposure to smoke and particles from military installation 'burn pit' fires that incinerated a wide range of toxic waste materials; ingestion of pyridostigmine bromide tablets; as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; or inhalation of ultra fine-grain sand particles."  The examiner concluded that the Veteran's disability was "less likely as not caused by or a result of his service in the Gulf War."

Although joint and muscle pains are two of the symptoms cited in 38 C.F.R. § 3.317 as being characteristic of an undiagnosed illness or a medically unexplained multisymptom illness, the Veteran's complaints have been medically associated with osteoarthritis, which is a known clinical diagnosis.  Therefore, the criteria for service connection under 38 C.F.R. § 3.317 (undiagnosed illness or medically unexplained multisymptom illness) are not met.

Arthritis was not diagnosed for many years after service, thus there is no basis for granting service connection for arthritis on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The record does not show complaint of joint and muscle pains involving the hands, feet, knees, and ankles during service or for many years thereafter.  On the VA examination in December 2011, the Veteran reported having such pains for "several years" which implies something less than the two decades that had elapsed by that time since his separation from service.  Furthermore, the record is negative for any medical opinion finding a relationship between the Veteran's current joint and muscle pain complaints, diagnosed as osteoarthritis, and his period of service.  See 38 U.S.C.A. §§ 1110, 1131. 

The Board acknowledges the Veteran's lay assertions that current disability is related to service.  Questions of competency notwithstanding, his unsupported statements, which are contradicted by his own reported history as told to the December 2011 VA examiner, simply do not outweigh the VA opinion of record that determined that the claimed joint and muscle pains were not related to service. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for joint and muscle pain is denied.

The issue of entitlement to service connection for paruresis is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


